DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response Applicant communication filed on 11/29/2021.  

Claims
Claims 1 and 10 have been amended. 
Claim 11 was previously cancelled.
Claim 9 was previously withdrawn as being directed to non-elected subject matter.  
Claims 1-10 are currently pending in the application. 


Response to Arguments
103
In regards to the applicant’s arguments with respect to Cecere not disclosing that the communications terminal is a “communications terminal of the user”, the examiner respectfully disagrees.  Cecere in sections [0020]-[0022] discloses that a user uses a POS terminal to initiate a payment transaction and then the user submits transaction secondary ID data that the user possesses such as a drivers license along with the transaction details to the POS.  The claim broadly recites "communications terminal of the user".  Here the POS terminal that the user is using at the merchant can be considered a "communications terminal of the user".   

In regards to the applicant’s arguments regarding Cecere and Mattes not disclosing that a receipt of a piece of data representing the validation of the transaction is received based on validating a user identification certificate that is inserted into a transaction data structure, the examiner respectfully disagrees.  Cecere discloses in sections [0021]-[0022] that the user may swipe the credit card and the transaction secondary ID before the initial transaction request is sent so that the card data and the transaction secondary ID data are presented together in the transaction request.  The issuer then validates the transaction secondary ID information in the transaction request.  Mattes in section [0053] discloses that additional identification credentials can be transmitted to an identification credential server and then a confirmation can be transmitted when the identification is confirmed.  Therefore the combination of Cecere/Mattes teaches that a confirmation is transmitted based on the validation of the user identification certificate that is inserted into a transaction data structure.  
	The examiner has considered all of the applicant’s arguments but maintains the 103 rejection on the amended claims.  

Claim Objections

Claim 10 is objected to because of the following informalities:
In claim 10, “waiting for processing of said data structure by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in position of said server” (emphasis added) should read “waiting for processing of said data structure by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
Claim 1 recites “processing said data structure by the server comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server”.  Claim 1 is directed to a method implemented within a communications terminal of  a user but this step is being performed by the server.  This makes the scope of the claim unclear as well as when direct infringement occurs.  
Claim 10 recites “waiting for processing of said data structure by the server comprising comparing said user identification certificate of the data structure with an expected transaction 
Further the dependent claims are rejected as being dependent on the above claims.  

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090283586 A1 (“Cecere”) and US 20140279519 A1 (“Mattes”).

Per claims 1 and 10, Cecere discloses:
processing a transaction (e.g. transaction) of the communications terminal (e.g. POS terminal), requesting a server (e.g. issuer computer system), through a communications network, for implementing the transaction, the transaction being a payment transaction involving use of payment data (e.g. card data) provided by the communication terminal of the user during execution of the transaction, wherein the processing comprises the following acts performed by the communications terminal (e.g. POS terminal) of the user: (Section [0020]); 
obtaining, by a processor of the communications terminal before requesting the server for implementing the transaction (e.g. the user may swipe the credit card and the transaction secondary ID before the initial transaction request is sent, so that the card data and the transaction secondary ID data are presented together in the transaction request), a user identification certificate (e.g. transaction secondary ID data), said user identification certificate being formed out of an identity document (e.g. drivers license card) in the possession of the user (Section [0021] and [0022]);
inserting, by the processor of the communications terminal, said user identification certificate (e.g. transaction secondary ID data) into a transaction data structure (e.g. the user may swipe the credit card and the transaction secondary ID before the initial transaction request is sent, so that the card data and the transaction secondary ID data are presented together in the transaction request) (Section [0022]);
transmitting, by the processor of the communications terminal, the transaction data structure (e.g. transaction request) to said server (e.g. issuer computer system) (Section [0021]-[0022]);
processing said data structure by the server (e.g. issuer) comprising comparing said user identification certificate of the data structure with an expected transaction certificate in possession of said server (e.g. The issuer computer system 206 compares the transaction secondary ID data to the issuer secondary security data associated with the account information in step 116) (Section [0021]).

Although Cecere discloses a communications terminal that obtains an identification certificate from an identity document, combines the identification certificate to payment data, when the user identification certificate received by said server is valid, receiving, by the processor of the communications terminal, a piece of data representing validation of the transaction by said server.  However Mattes, in analogous art of authorizing user identification information during a transaction, discloses:
when the user identification certificate received by said server is valid, receiving, by the processor of the communications terminal, a piece of data representing validation of the transaction by said server (e.g. confirmation of identification of the user based on the transmitted device ID during the subsequent transaction is received) (Section [0053]).  Note: in the method claim 1, the limitation “when the user identification certificate received by said server is valid, receiving a piece of data representing validation of the transaction by said server” represents conditional language.  If the user identification certificate is not valid then the receiving step will never be performed and is therefore optional.  
	Further, Mattes teaches a processor (e.g. processor), and a non-transitory computer-readable medium (e.g. memory) of claim 10 in section [0064].  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication terminal of Cecere to include the receipt of data representing that the identification certificate was successfully validated, as taught by Mattes, in order to allow parties involved in the transaction to know if the transaction was successful or if they would need to try again.


Per claim 2, Cecere/Mattes discloses all of the limitations of claim 1 above.  Cecere further discloses:
sending a request (e.g. prompted), to a identity card (e.g. drivers license card) of the user, for obtaining a user identification certificate (e.g. transaction secondary ID data) (Section [0021]);
	receiving, from said identity card (e.g. drivers license card), said user identification certificate (e.g. transaction secondary ID data) (Section [0021]).
	
	Although Cecere discloses the use of a physical identity card, Cecere does not specifically disclose a digital identity card.  However Mattes further discloses:
digital identity card (e.g. electronic identification document) (Section [0043]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the digital identity card of Mattes for the physical identity card of Cecere.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Per claim 3, Cecere/Mattes discloses all of the limitations of claim 1 above.  Mattes further discloses:
a preliminary act of determining a certification parameter value (e.g. device ID), said certification parameter being related to said transaction (e.g. transaction) (Section [0050]-[0052]);
	inserting the certification parameter value (e.g. device ID) into the request for obtaining a user identification certificate (e.g. identification credentials) (Section [0060]-[0062]).

Per claim 4, Cecere/Mattes discloses all of the limitations of claim 3 above.  Mattes further discloses:
wherein the certification parameter belongs to the group consisting of: a creation function parameter for creating said user identification certificate; a value representing a merchant’s identifier; a value representing a communications terminal identifier (e.g. device ID); a value representing the transaction; a value representing a date and/or a time of the transaction (Section [0046]).  Note: the limitation “wherein the certification parameter belongs to the group consisting of: a creation function parameter for creating said user identification certificate; a value representing a merchant’s identifier; a value representing a communications terminal identifier; a value representing the transaction; a value representing a date and/or a time of the transaction” does not distinguish over the prior art because it is describing the certification parameter data and does not affect the steps of the method in a manipulative sense.  

Per claim 8, Cecere/Mattes discloses all of the limitations of claim 2 above.  Cecere further discloses:
wherein the user identification certificate represents an encryption operation carried out by said digital identity card of the user (e.g. encrypting data from the drivers license card) (Section [0019]);

Mattes further discloses:
said encryption operation being carried out by using an NFC-type communication (e.g. NFC) between said communications terminal (e.g. user’s device) of the user and said digital identity card of the user (e.g. passport) (Section [0043]-[0044]).  

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cecere/Mattes, as applied to claims 1 and 2 above, in further view of US 20180268411 A1 (“Voldman”).

Per claim 5, Cecere/Mattes discloses all of the limitations of claim 1 above.  Cecere/Mattes do not specifically disclose wherein the inserting said user identification certificate into a transaction data structure comprises selection, form among a plurality of available fields, of a specific existing field.  However Voldman, in analogous art of payment authorization, discloses:
wherein the inserting said user identification certificate (e.g. OTP) into a transaction data structure comprises selection, form among a plurality of available fields (e.g. field), of a specific existing field (e.g. CVV field) (Section [0017]-[0018]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authentication terminal of Cecere/Mattes to use an existing transaction message format to submit the transaction request and replace fields of the format with authentication data, as taught by Voldman, in order to allow the transaction message to comply with existing Financial Transaction Card Originated Interchange messaging formats like ISO 8583 (See Voldman section [0004]).

Per claim 6, Cecere/Mattes/Voldman discloses all of the limitations of claim 5 above.  Voldman further discloses:
wherein the specific field (e.g. CVV field) is a field dedicated to reception of a card verification value (e.g. CVV) (Section [0017]-[0018]).

Per claim 7, Cecere/Mattes discloses all of the limitations of claim 2 above.  Mattes further discloses:
wherein the certification parameter comprises a piece of data representing an identifier (e.g. device ID) of said communications terminal (Section [0046]).

Cecere/Mattes do not specifically disclose and a piece of data representing a time of the transaction.  However Voldman further discloses:
and a piece of data representing a time of the transaction (e.g. time of transaction) (Section [0004]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the transaction message of Cecere/Mattes to include a time of the transaction, as taught by Voldman, in order to allow the transaction processing system to more easily identify a transaction request.  One of ordinary skill in the art would find it obvious to include any type of data in a transaction request and conventional transaction request messages include the time of transaction (see Voldman section [0004]).  
Note: the limitation “wherein the certification parameter comprises a piece of data representing an identifier of said communications terminal and a piece of data representing a time of the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Patent Number 10949852 B1 to Kramme teaches a system and method that scans an identification card of a customer for validating a transaction.  US Publication Number 20140074710 to Muthu teaches a system and method that scans a merchant identification card when a user is performing a transaction at the merchant in order to validate the transaction.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685